Title: From John Adams to Nicolaas & Jacob van Staphorst, 5 October 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business)



The Hague October 5. 1782
Gentlemen

Last Evening I had the Honour of yours of Yesterdays Date. It would give me Pleasure, if it were in my Power to confirm to you, the News contained in the Letter from London, which you have Seen vizt. That on the 23 Ult. it was decided in the Kings Council by an Unanimity of all the Ministers, to declare the Independancy of the United States of America, provided this Declaration were to be Sent to Paris in order to a general Peace. If even Such a Declaration were to be Sent to America, with the insidious View of deceiving and dividing, it would be no Satisfaction at all. Such a Measure would deceive Nobody but those who invented it. All Such Artifices will be lost upon America.
But to give you a direct Answer to your Question, I have not received any Such Intelligence, either from England or France. If I had, as I know of no Reason there would be, for keeping it Secret, I would with Pleasure communicate it to you.
I am told that the Persons this Way, who have been intrusted with Obligations, have disposed of them all, and wait for further Supplies.

I have &c

